
	

113 HR 5318 IH: LATTS Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5318
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Gosar (for himself and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To ensure certain safety measures are utilized in the interest of public health security with
			 respect to labeling and transporting human tissue specimen or collection
			 of specimens into interstate commerce.
	
	
		1.Short titleThis Act may be cited as the Label and Transport Tissues Safely Act of 2014 or as the LATTS Act of 2014.
		2.In general
			(a)Non-Transplant Tissue Bank license
				(1)ProhibitionNo person may introduce or deliver for introduction into interstate commerce any human tissue
			 specimen for medical research or education unless—
					(A)a tissue bank license is in effect for the entity introducing the human tissue specimen into
			 interstate commerce;
					(B)each package of the human tissue specimen is—
						(i)labeled with the proper name of the human tissue specimen contained in the package;
						(ii)the name, address, and applicable license number of the source tissue bank of the human tissue
			 specimen;
						(iii)unique donor identifier, tissue type, cause of death, serological test results and any known
			 infectious disease agents;
						(iv)a statement about the mandatory use of personal protective equipment and universal precautions when
			 handling human tissue; and
						(v)labeled not for transplantation; and
						(C)each package of the human tissue specimen is wrapped and packaged in such a manner that—
						(i)mitigates potential contamination and cross contamination;
						(ii)mitigates potential safety hazards;
						(iii)sealed to prevent leakage; and
						(iv)ensures the integrity of the tissue.
						(2)Procedures established
					(A)In generalThe Secretary of Health and Human Services shall establish, by rule, requirements for the approval,
			 suspension, and revocation of non-transplant tissue bank licenses.
					(B)ApprovalThe Secretary shall approve a non-transplant tissue bank license application—
						(i)on the basis of a demonstration that—
							(I)the human tissue specimen that is the subject of the application is legally donated, properly
			 screened for communicable disease agents, properly labeled, transported,
			 stored and used according to the donor’s donation authorization; and
							(II)the facility in which the human tissue specimen is donated, recovered, processed, packed, or held
			 meets standards designed to assure that the human tissue specimen does not
			 pose a communicable disease risk to the general public and/or unknown
			 communicable disease risk to; and
							(ii)if the applicant (or other appropriate person) consents to the inspection of the facility that is
			 the subject of the application, in accordance with subsection (c) of this
			 section.
						(3)Requirements for exemptionThe Secretary shall prescribe requirements under which a human tissue specimen shall be exempt from
			 the requirements of paragraph (1).
				(b)Falsely labeling or marking package or container; altering label or markNo person shall falsely label or mark any package or container of any human tissue specimen or
			 alter any label or mark on the package or container of the biological
			 product so as to falsify the label or mark.
			(c)Inspection of establishment for propagation and preparation
				(1)In generalAny officer, agent, or employee of the Department of Health and Human Services, authorized by the
			 Secretary for the purpose, may during all reasonable hours enter and
			 inspect any establishment for the propagation or recovery and preparation
			 of any human tissue specimen.
				(2)Inspection by nationally recognized accrediting bodiesAny authorized agent of a nationally recognized accrediting body authorized by the Secretary for
			 the purpose, may during all reasonable hours enter and inspect any
			 establishment for the propagation or recovery and preparation of any human
			 tissue specimen.
				(3)Rule of constructionNothing in this subsection or Act limits any existing authority of the Attorney General, any State
			 Attorney General or local law enforcement to enter and inspect any
			 establishment for the propagation or recovery and preparation of any human
			 tissue.
				(d)Recall of specimen presenting imminent hazard; violations
				(1)RecallUpon a determination that a human tissue specimen or collection of specimens licensed under this
			 section presents an imminent or substantial hazard to the public health,
			 the Secretary shall issue an order immediately ordering the recall of such
			 batch, lot, or other quantity of such product. An order under this
			 paragraph shall be issued in accordance with section 554 of title 5.
				(2)ViolationsAny violation of paragraph (1) shall subject the violator to a civil penalty of up to $10,000 per
			 day of violation. The amount of a civil penalty under this paragraph
			 shall, effective December 1 of each year beginning 1 year after the
			 effective date of this paragraph, be increased by the percent change in
			 the Consumer Price Index for the base quarter of such year over the
			 Consumer Price Index for the base quarter of the preceding year, adjusted
			 to the nearest 1/10 of 1 percent. For purposes of this paragraph, the term base quarter, as used with respect to a year, means the calendar quarter ending on September 30 of such year
			 and the price index for a base quarter is the arithmetical mean of such
			 index for the 3 months comprising such quarter.
				(e)Penalties for offensesWhoever violates any of the provisions of this section shall be imprisoned not more than 1 year,
			 or fined not more than $500, or both. Section 3571 of title 18, United
			 States Code shall not apply to an offense under this subsection.
			(f)Construction with other lawsNothing contained in this Act shall be construed as in any way affecting, modifying, repealing, or
			 superseding under any existing provisions under current Federal law.
			(g)Human tissue specimen definedIn this section, the term non-transplant tissue specimen means legally donated anatomical segments, cells, collection of cells, bodily fluids, or the
			 complete body that are recovered for medical research and education. The
			 term does not include anything that would qualify as a biological product
			 under the Public Health Service Act.
			
